Title: From George Washington to Samuel Vaughan, 21 March 1789
From: Washington, George
To: Vaughan, Samuel



My dear Sir
Mount Vernon March 21st 1789

I have just now been favored with the receipt of your letter, dated the 10th of Octor last; and would not delay to make my acknowledgments by the earliest opportunity. While I appreciate with gratitude the favorable sentiments you are pleased to express for me; I flatter myself, in the communication of the following ideas which have occurred on the subject of your letter, you will be persuaded I am influenced alone by that genuine frankness, which is most consistent with friendship & which I desire may ever be a characteristic feature in my conduct through life.
The event which I have long dreaded, I am at last constrained to believe, is now likely to happen. For that I have, during many months, been oppressed with an apprehension it might be deemed unavoidably expedient for me to go again into public life, is known to all, who know me. But from the moment, when the necessity had become more apparent, & as it were inevitable, I anticipated, in a heart filled with distress, the ten thousand embarrassments, perplexities & troubles to which I must again be exposed in the evening of a life, already near consumed in public cares. Among all these anxieties I will not conceal from you, I anticipated none greater, than those that were likely to be produced by applications for appointments to the different offices, which would be created under the new government. Nor will I conceal, that my apprehensions have already been but too well justified. Scarcely a day passes in which applications of one kind or another do not arrive. Insomuch, that had I not early adopted some general principles, I should before this time have been [wholly occupied in this business]. As it is, I have found the number of answers, which I have been necessitated to give in my own hand, an almost insupportable burden to me. The points in which all these answers have agreed in substance are: that should it be my lot to go again into

public office, I would go into it, without being under any possible engagements of any nature whatsoever: that, so far as I knew my own heart, I would not be in the remotest degree influenced, in making nominations, by motives arising from the ties of amity or blood: and that, on the other hand, three things, in my opinion, ought principally to be regarded, viz., the fitness of characters to fill offices, the comparative claims from the former merits & sufferings in service of the different Candidates, and the distribution of appointments in as equal a proportion as might be to persons belonging to the different States in the Union; for without pre-cautions of these kinds, I clearly foresaw the endless jealousies, and, possibly, the fatal consequences, to which a government, depending altogether on the good will of the people for its establishment, would certainly be exposed in its early stages. Besides I thought, whatever the effect might be in pleasing or displeasing any individuals at the present moment, a due concern for my own reputation not less decisively than a sacred regard to the interests of the Community, required that I should hold myself absolutely at liberty to act, while in office, with a sole reference to justice & the public good. It is true, in such a fallible state of existence [and from the want of a compet. knowledge of character] I may err [in my nominations]: but my errors shall be such as result from the head—and not from the heart.
The hurry I am at present in will not permit me to be so particular, as I wished to have been. Nor would the limits of a letter suffice to describe the difficulties which I fear might occur in conferring important offices upon persons, however meritorious they may really be, who have resided but a little while, & are consequently but little known in America. A single disgust excited in a particular State on this account, might, perhaps, raise a flame of opposition that could not easily, if ever, be extinguished. For the fact, I apprehend, will be found to be, that there will be a hundred competitors for every office of any kind of importance. Indeed, the number of offices will, in our œconomical management of the affairs of the Republic, be much fewer, as I conceive, & the pretensions of those who may wish to occupy them much more forcible; than many well informed men have imagined. In all events, so much I can with truth declare,

that several of the Candidates, who have already come forward, have claims to the public attention & gratitude which cannot be set aside without a palpable act of injustice. Some of them are men of unquestionable talents, who have wasted the flower of their lives, in the civil or military service of their country: men who have materially injured their properties, and excluded themselves from obtaining a subsistence for their families by the professions they were accustomed to pursue. There are some, I may add, who have shed the⟨ir⟩ blood, & deserved all that a grateful country has to bestow. Nor are they, in my judgment, incap⟨able⟩ of reflecting lustre on the most dignified stations.
From this simple, but just state of circumstances, you will perceive, my dear Sir, on what an oc⟨ean⟩ of troubles I am likely to be embarked. In the mean time, you will suffer me to observe, that, from the very satisfactory accounts I have been able to obtain of your Son’s abilities, accomplishments & dispositions, I am thoroughly persuaded he is capable of discharging the duties of a public office, with the greatest reputation to himself & advantage to the government which might employ him. But, however, I may be convinced of his merits; or, however, I may be disposed to serve him: you will be able to comprehend, from what I have already said, a part of the serious obstacles which will oppose themselves to the success of any Candidate, so partially known in America as he is. I have no conception of a more delicate task than that which is imposed by the Constitituion on the Executive. It is the nature of Republicans, who are nearly in a state of equality, to be extremely jealous as to the disposal of all honorary or lucratrive appointments. Perfectly convinced I am, that, if injudicious or unpopular measures should be taken by the Executive under the new Government with regard to appointments, the Government itself would be in the utmost danger of being utterly subverted by those measures. So necessary it is, at this crisis, to conciliate the good will of the people: and so impossible is it, in my judgment, to build the edifice of public happiness, but upon their affections.
Your good sense & native candour must serve me as an apology, for being thus explicit. Mrs W. & the family desire their most respectful Complts may be presented to you. I add no

more than that you may ever count upon the friendly sentiments & best wishes of him who has the pleasure to subscribe himself with real esteem & respect My dear Sir, Your Most obedient Most hble Servant
